

116 HR 7297 IH: Strengthening the Posse Comitatus Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7297IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Schiff introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the use of an Armed Force under the jurisdiction of the Secretary of a military department as a posse comitatus or otherwise to execute the laws, and for other purposes.1.Short titleThis Act may be cited as the Strengthening the Posse Comitatus Act of 2020.2.Posse comitatusSection 1385 of title 18, United States Code, is amended—(1)by striking Whoever and inserting (a) Whoever;(2)by striking the Army or the Air Force and inserting an Armed Force under the jurisdiction of the Secretary of a military department (as those terms are defined in section 101 of title 10); and(3)by adding at the end the following:(b)Notwithstanding any other provision of law, any evidence obtained by or with the assistance of a member of the Armed Forces in violation of subsection (a) shall not be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof..